Morris, C.
This is a suit for damages commenced by the appellant against the appellee for a personal injury, alleged to have been caused by the wrong of the appellee. The complaint contains four paragraphs.
It is stated in the first paragraph of the complaint that on the 24th day of July, 1877, the appellee was running and operating a railroad located in Tippecanoe county; that it was running engines and cars on its said road, and that it was, at the same time, using and running an engine on a side-track of said road, in and near the city of Lafayette, in said county, in and about the transaction of its business; that while engaged in running and operating said engine on said side-track in and about its said business, and when said engine was not in motion, the appellant and others, with the knowledge of, and without objection from, the servants of the appellee having charge of said engine, got on to the same; that while the appellant was so on said engine, and seated in the front part of the same, under the head-light thereof, said servants of the appellee, having charge of said engine, put the same in motion on said side-track, and while said engine was running at a rate of speed that made it unsafe for the appellant to get *553off of the same, one of said servants ordered him off, to which he replied that he would get off if they would stop the engine so that he could safely do so; that thereupon, without checking the speed of the engine, the said servant shoved him off of said engine on to said side-track and in front of the engine, in such position that his left leg came in contact with the rail of said track; 'that the wheels of said engine passed over the appellant’s left leg, crushing the bones thereof so that it became and was necessary to amputate his said leg some four inches below the knee; that he suffered great pain, and was put to great expense, etc.
The second paragraph of the complaint is like the first, except that the statement, that the appellant got upon the engine with the knowledge and without objection from the appellee’s servants having charge of said engine, is omitted. It states that one of the appellee’s servants, having charge of said engine, seized the appellant and negligently threw him from said engine. In other respects they are the same.
The third paragraph is, in substance, the same as the first; it states that the appellant got on the engine with the knowledge and notice of the appellee; that the appellee, through its servants, and while the engine was in motion, shoved the appellant off, etc.
The fourth paragraph is the Sami'? as the third, except that it states that- the appellee negligently and carelessly pushed the appellant from the engine.
The appellee demurred separately to each paragraph of the complaint, on the ground that neither states facts sufficient to constitute a cause of action. The court sustained the several demurrers, and the appellant, electing to stand by his complaint, final judgment was rendered for the appellee.
The errors assigned bring in question the rulings of the court upon the demurrers to the complaint.
The appellee contends that each paragraph of the complaint is fatally defective, because neither shows it to have been in fault; that, upon the facts stated, it is not responsible for the *554acts of those who threw the appellant from the engine; that those who threw or pushed the appellant off the engine are not alleged or shown to have been acting within the scope of their employment.
It may be safely assumed, we think, that the appellee was, upon the facts stated in each paragraph of the complaint, wrongfully upon the appellee’s engine. He must have known that the position which he had voluntarily taken and occupied upon the engine — in the front portion of it under the head-light — was a dangerous and improper one. He is not alleged to have been invited by the appellee or its servants to occupy this position of danger. The use of the engine, its construction and obvious design, unmistakably notified the appellant that it was not intended for the purpose for which he was improperly using it. He was voluntarily and wrongfully upon the engine, and therefore took upon himself whatever risks and perils, not occasioned by the wrongful acts of those in charge of the engine, might' attend the position which he had assumed. Nor does the fact that the appellant was thus upon the engine, with the knowledge of and without objection from those in charge of it, excuse, much less justify, his conduct. The knowledge of the appellee’s servants and their failure to object will, under the circumstances stated in the complaint, hardly-warrant the inference that the appellee had authorized such servants to assent to, and approve for it, the conduct of the appellant. The engine itself, its uses and obvious design, were a warning and protest against the conduct of the appellant which he was not at liberty to ignore or disregard. He could not, without negligence, assume the position which he avers he did, so obviously dangerous, even with the permission of those in charge of the engine. Robertson v. New York, etc., R. R. Co., 22 Barb. 91.
Though wrongfully upon the appellee’s engine, the appellant did not thereby assume the risks to his person that might be caused by the wrongful acts of the appellee’s servants, and *555if such acts were expressly or constructively authorized by the appellee, it must be held to be liable for their consequences. It is averred in each paragraph of the complaint, that one of the appellee’s servants pushed the appellant from the engine while it was moving at a rate of speed which rendered it dangerous for him to get off of it; that he fell in front of it and on the rail of the track, and was injured by the wheels of the engine passing over his leg. Though wrongfully upon the engine, the appellant was not an outlaw, nor did he thereby assume the risks to his person caused by the alleged conduct of the servants of the appellee. He assumed the risks incident to his own wrong, but not those incident to or directly resulting from the wrongful act of the servant. To push or throw the appellant from his position on the engine, while it was running at a speed that made it dangerous for him to get off, was an act, not of omission, of mere negligence, in the sense in which the word is used in the case of Pennsylvania Co. v. Sinclair, 62 Ind. 301, and other cases referred to by the appellee, but of reckless aggression, evincing a wanton indifference to consequences and willingness to inflict injury.
The appellee contends that unless it is alleged or shown that the acts of its employees were wilful or purposed, the complaint is bad, because there was negligence on the part of the appellant. Grant this, though we do not decide it, yet the complaint shows that those in charge of the engine were guilty of something more than mere negligence, as that word is used in the case of Pennsylvania Co. v. Sinclair, supra, relied upon by the appellee. There was, according to the averments, that “ something more than mere negligence,” which evinces wilfulness, a purpose to injure. Here the injury was the direct result of the aggressive act of the appellee’s servant. The act of pushing the appellant off the engine was the proximate cause of the injury. The wrong of the appellant was not proximate to the injury so as to preclude his right to recover. True, if he had not been upon the engine, he would not have *556been thrown from it; but, though wrongfully upon the engine, had he been let alone, or properly removed from it, he might not have been hurt. The party who enters a streetcar, without intending to pay his fare, is there wrongfully, and may be removed. But if negligently thrown from the car by the owner and injured, no one would doubt the latter’s liability. See Whart. Neg., section 345, et seq., and notes; Shear. & Redf. Neg., section 264; Lawrenceburgh, etc., R. R. Co. v. Montgomery, 7 Ind. 474; Howe v. Newmarch, 12 Allen, 49 Philadelphia, eta., R. R. Co. v. Derby, 14 How. 468; Jeffersonville R. R. Co. v. Rogers, 38 Ind. 116 (10 Am. R. 103).
Assuming, as we have, that the person who threw the appellant from the engine was the servant of the appellee, and acting within the scope of his employment, we think the-complaint is clearly good.
We think it too clear to be seriously questioned that those-in charge of and operating the engine of the appellee, in transacting its business, had not only the right to remove from it any person wrongfully upon it, but authority to do so from, the appellee. Authority to take charge of and operate the engine would include authority to remove from it any thing or person whose presence upon it might in any way interfere with its use. Such authority is indispensably necessary to-enable the servant to transact the business of the master. The question is not as to the manner of the removal, but whether those in charge of an engine may, by authority of the master, because they have control of it, remove from it persons who have wrongfully gotten upon it. Had those in charge of the engine stopped it, and,'without unnecessary force or violence, removed the appellant from it, no one would doubt that they could justify the act as the servants of the appellee. Indianapolis, etc., R. R. Co. v. McClaren, 62 Ind. 566; Jeffersonville R. R. Co. v. Rogers, supra. In the latter case it is said “ If the act of the servant is within the general scope of his employment, the master is equally liable, whether the act is wilful or merely negligent; * * or even if it is contrary to an ex*557press order of the master.” It can hardly be questioned, we think, that the removal of a person wrongfully upon an engine is within the scope of the employment of those to whom its care, management and control have been entrusted. Wood Master and Servant, pp. 587, 655, 656; Evansville, etc., R. R. Co. v. Baum, 26 Ind. 70; Noblesville, etc., G. R. Co. v. Gause, 76 Ind. 142 (40 Am. R. 224).
In the case of Rounds v. Delaware, etc., R. R. Co., 64 N. Y. 129 (21 Am. R. 597), the facts were substantially as follows: The plaintiff jumped upon the platform of a baggage car on the defendant’s road to ride to a place where the cars were being backed to make up a train. The defendant’s rules forbade all persons, except certain employees, riding on baggage cars, and directed baggagemen to rigidly enforce the rule. The plaintiff’s evidence tended to show that the baggageman ordered the plaintiff off while the car was in motion. A pile of wood was near the track. The plaintiff replied that he could not get off because of the wood, whereupon the baggageman kicked him off; he fell against the wood and under the cars and was injured. The court held that the baggage-man was, while kicking the plaintiff off the platform, acting within the scope of his employment, and that the fact that the plaintiff was a trespasser was no defence. Hewett v. Swift, 3 Allen, 420; Pittsburg, etc., R. W. Co. v. Caldwell, 74 Pa. St. 421; Cooley Torts, p. 120; Shea v. Sixth Ave. R. R. Co., 62 N. Y. 180 (20 Am. R. 480); Lovett v. Salem, etc., R. R. Co., 9 Allen, 557.
It is insisted that the several paragraphs of the complaint are bad, because it is only averred that one of several employees of the appellee, having charge of the engine, pushed the appellant from it, without specifying the duties and employment of this particular one of said' employees. After stating the manner in which the appellant got upon the engine, it is averred, in the first paragraph, that the employees of the appellee having charge of the engine put it in motion, that one of said employees ordered the appellant off, etc.; *558“thatemployee shoved him off” etc. If, as thus averred., one of several employees of the appellee, having charge of the engine, put him off of it in the manner stated, the appellee is responsible for his act. In this respect the other paragraphs are like the first, some of them more certain, indeed, and the fourth alleges that the appellee threw the appellant from the engine. The complaint, and each paragraph of it, is as certain arid specific in this respect as were the complaints in the cases of Evansville, etc., R. R. Co. v. Baum, supra, and Pittsburgh, etc., R. R. Co. v. Theobald, 51 Inch 246. If the complaint was not sufficiently specific, a motion to make it more specific would have been proper.
Filed Oct. 5, 1882.
We conclude that the several paragraphs of the complaint are good, and that the demurrer to them should have been overruled.
Per Curiam. — It is ordered, upon the foregoing opinion,, that the judgment below be reversed, at the cost of the appellee, with instructions to overrule the demurrer to each paragraph of the complaint.